Case: 12-50447       Document: 00512160857         Page: 1     Date Filed: 03/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 1, 2013
                                     No. 12-50447
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JULIO CESAR JURADO-RINCON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2195-1


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Julio Cesar Jurado-Rincon appeals his guilty-plea convictions:                     for
conspiracy to possess, with intent to distribute, 50 grams or more of
methamphetamine, in violation of 21 U.S.C. § 846; and for possession with intent
to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 841(b)(1)(A)(viii). He received, inter alia, 168 months’ imprisonment. He
asserts the factual basis for his guilty plea did not establish: his intent to join



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50447     Document: 00512160857       Page: 2   Date Filed: 03/01/2013

                                    No. 12-50447

a narcotics conspiracy; or his knowledge that the conspiracy involved a minimum
of 50 grams of methamphetamine.
      Because Jurado did not challenge the sufficiency of the factual basis in
district court, review is for plain error only. United States v. Trejo, 610 F.3d 308,
313 (5th Cir. 2010). For reversible plain error, Jurado must show a forfeited
error that is clear or obvious and affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009).
      Jurado has not shown the district court plainly erred in finding a sufficient
factual basis to support his guilty plea and the sentence imposed. The record as
a whole shows he knowingly and voluntarily participated in an agreement to
violate the drug laws. See Trejo, 610 F.3d at 317. As for the drug quantity, the
factual basis was sufficient to establish Jurado knew the offense involved more
than 50 grams of methamphetamine.
      Jurado has not shown any error in the district court’s assessment of the
sufficiency of the evidence to support his plea. See Puckett, 556 U.S. at 135.
Moreover, he fails to contend he would not have pleaded guilty but for the
deficiencies of the factual basis, as required by United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004).
      AFFIRMED.




                                         2